Citation Nr: 1027820	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-36 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel












INTRODUCTION

The appellant served on active duty from February 1946 to April 
1947 and from September 1950 to September 1956.  The appellant is 
the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.  The 
appellant submitted a Notice of Disagreement with this 
determination in March 2008 and timely perfected his appeal in 
November 2008.

In November 2008, on his Substantive Appeal, the appellant 
indicated that he wished to have a Board hearing.  In 
correspondence received in March 2010, the appellant stated that 
he wished to withdraw this request.  Accordingly, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on his part.  

REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional development must be performed 
prior to making a determination on the appellant's claim of 
entitlement to service connection for bilateral hearing loss.

Initially, the Board notes that the appellant is the recipient of 
the Korean Service Medal and the Combat Infantryman Badge.  See 
Department of Defense Form 214.


In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

The appellant was afforded a VA audiological examination in 
October 2006.  While the appellant was diagnosed with bilateral 
hearing loss, the VA examiner opined that without detailed 
audiometric records from when the appellant was in service, he 
was unable to assess the relationship between the appellant's 
hearing loss and his military noise exposure without resorting to 
mere speculation.  See VA Audiological Examination Report, 
October 31, 2006.  As noted above, the appellant is a veteran of 
combat, and thus his exposure to acoustic trauma in service must 
be presumed.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).

Furthermore, VA must ensure that any medical opinion, including 
one that states no conclusion can be reached without resorting to 
speculation, is "based on sufficient facts or data."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it 
must be clear, from either the examiner's statements or the Board 
decision, that the VA examiner has indeed considered "all 
procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical analysis.  
See Daves , v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the 
record leaves this issue in doubt, it is the Board's duty to 
remand for further development.  The United States Court of 
Appeals for Veterans Claims has recently held that where an 
examiner reports that opinions cannot be provided without resort 
to speculation, it is necessary to determine whether there is 
additional information that could enable the examiner to provide 
the necessary opinion or whether the inability to provide the 
opinion was based on the limits of medical knowledge.  See Jones 
v. Shinseki, No. 07- 3060 (U.S. Vet. App. Mar. 25, 2010).  


As the VA audiologist did not presume that the appellant was 
exposed to acoustic trauma in service and determine whether the 
appellant's current hearing loss was the result of that exposure, 
the appellant's claim must be remanded in order to obtain an 
addendum to the October 2006 VA examination report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2009).  Expedited handling is 
requested.)

1.  The AMC should obtain an addendum to 
the October 2006 VA audiological 
examination report.  The VA examiner 
should thoroughly review the appellant's 
claims file and a complete copy of this 
REMAND prior to rendering an opinion.  The 
addendum should state that this has been 
accomplished.  As the appellant is a 
veteran of combat, the VA examiner must 
presume that he was exposed to acoustic 
trauma in service and state whether it is 
at least as likely as not that the 
appellant's current bilateral hearing loss 
is the result of that acoustic trauma.

It would be helpful if the VA examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant.  After he has had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


  


